Plaintiff in error, George Shoemaker, was convicted at the October, 1915, term of the Nowata district court, charged with maintaining a place wherein intoxicating liquors were kept and sold, and his punishment fixed at a fine of $300 and imprisonment in the county jail for nine months. Judgment was pronounced in the trial court on the third day of November, 1915. *Page 627 
The appeal was filed in this court on December 29, 1915. No briefs have been filed on behalf of the plaintiff in error and when the cause was assigned for oral argument in this court, no appearance was made or argument offered. It appears that the appeal has been abandoned.
The Attorney General, in open court, moved the affirmation of the judgment upon the ground that the appeal had not been prosecuted as by law provided and had been abandoned. The motion is sustained and the judgment affirmed. Mandate ordered forthwith.